Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 31



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                        Case No.:

   ANGEL GONZALEZ,

                      Plaintiff,
   v.

   SOUTHERN ENGINEERING &
   CONSTRUCTION CORP., DENNIS JOSEPH
   MAKRANCY, and ALBA D. WILLIAMS,

                     Defendants.


                                           COMPLAINT

         Plaintiff   ANGEL         GONZALEZ      (“Plaintiff”)   sues   defendants    SOUTHERN

  ENGINEERING & CONSTRUCTION CORP. (“SEC”), DENNIS JOSEPH MAKRANCY, and

  ALBA D. WILLIAMS (collectively “Defendants”) and alleges as follows:

                                          NATURE OF ACTION

         This action arises out of Plaintiff’s employment relationship with Defendant, including

  his discrimination, harassment and hostile work environment in violation of Title VII of the Civil

  Rights Act, 42 USC § 2000e et seq. (“Title VII”); Section 1981; the Age Discrimination in

  Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”), the Florida Civil Rights Act of

  1992, Fla. Stat. § 760 et seq. (“FCRA”), his wrongful, retaliatory discharge in violation of

  Section 440.205 of the Florida Statutes and in violation of the Fair Labor Standards Act, 29

  U.S.C. § 215(a)(3) (“FLSA”).

                                   JURISDICTION AND VENUE

         1.      The Court has jurisdiction over this action under 42 U.S.C. § 2000e-5(f), 29

  U.S.C. § 626(c)(1) et seq., 28 U.S.C. §§ 1331, 1343(3) and (4) and 1367 (a).


                                                                                                  1
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 31



          2.      Venue is proper in the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. § 1391, because Defendants reside in this district, have their

  principal place of business within this district; also, because Defendants are subject to the

  Court’s personal jurisdiction with respect to the civil action at bar and because all or a substantial

  part of the events or omissions giving rise to this cause of action took place in this judicial

  district.    Upon information and belief, Defendants ALBA WILLIAMS (“Williams”) and

  DENNIS JOSEPH MAKRANCY (“Makrancy”) are owners and managers/supervisors/officers

  of Defendant SOUTHERN ENGINEERING & CONSTRUCTION CORP. (“SEC”).

          3.      Plaintiff also invokes the supplemental jurisdiction of this Court to hear and

  decide claims arising under the laws of the State of Florida that are so related to claims in the

  action within the original jurisdiction of this district Court that they form part of the same case or

  controversy under Article III of the United States Constitution. In particular, Plaintiff is bringing

  claims under the FCRA and Fla. Stat. Section 440.205.

                                                    PARTIES

          4.      At all times material, Plaintiff was a resident of Broward County, Florida.

          5.      At all times material, Plaintiff was an “employee” as defined by 42 U.S.C.

  § 2000e(f), 29 U.S.C. § 630(f), 29 U.S.C. § 203(e)(1) and Fla. Stat. § 440.02(15).

          6.      At all times material, Plaintiff was an “aggrieved person” as defined by Fla. Stat.

  § 760.02(10).




                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
                                                         2
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 31



           7.    SEC conducts business throughout the United States of America. Specifically, it

  maintains a business at 5337 North Nob Hill Road, Sunrise, FL 33351, where Plaintiff used to

  work1.

           8.    At all times material, SEC was a “person” and “employer” as defined by 42

  U.S.C. § 2000e(a) and (b); 29 U.S.C. § 630(a) and (b); Fla. Stat. § 760.02(7); and § 440.02(16).

           9.    At all times material, SEC employed twenty (20) or more employees for the

  applicable statutory period and it is subject to the employment discrimination provisions of the

  applicable statute, Title VII, ADEA and the FCRA.

           10.   Plaintiff has retained the undersigned counsel in order that his rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney’s

  fee.

                                PROCEDURAL REQUIREMENTS

           11.   Plaintiff has complied with all conditions precedent in filing this action, to wit;

                 a.     Plaintiff timely filed a charge of discrimination with the Equal

  Employment Opportunity Commission, Miami District Office on May 29, 2018.

                 b.     Plaintiff was issued a Notice of Right to Sue as to all charges of

  discrimination and retaliation on July 17, 2019.

           12.   Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS


  1
    Plaintiff reserves the right to amend this complaint to include other business under which the
  Defendant may be operating. If that is the case, Plaintiff intends to amend theories of successor
  liability, joint employment, agency, and/or joint enterprise.
                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                        Aventura, Florida 33180               Facsimile: 888.270.5549
                                                        3
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 31



         13.    Plaintiff began working for Defendants on August 7, 2016, as an equipment

  operator.

         14.    At the time he filed his charge of discrimination, Plaintiff was a 55-year old male

  from Puerto Rico. At all relevant times, he was the only Puerto Rican working for Defendants.

         15.    Throughout his employment with Defendants, Plaintiff was continuously and

  repeatedly subjected to discriminatory remarks regarding his nationality and age. The

  pervasiveness and/or severity of these discriminatory, insulting remarks was such that it had the

  purpose or effect of unreasonably interfering with Plaintiff’s work performance and/or creating

  an intimidating, hostile, or offensive working environment.

         16.      As a result, Plaintiff’s terms, conditions or privileges of employment were

  affected.

         17.    The discriminatory comments were made by coworkers with the approval of and

  following instructions by upper management.

         18.    Plaintiff complained to his supervisor about the continuous and repeated

  discriminatory remarks and the hostile work environment these remarks created to no avail.

  Whenever Plaintiff complained about the discriminatory and biased comments which he endured

  at the hands of other employees, instead of taking remedial measures, Defendants’ management

  laughed at him, thus endorsing, encouraging and perpetuating the discriminatory, insulting

  behavior.

         19.    Plaintiff’s coworkers said to him, repeatedly and on a continuous basis, remarks

  such as: “you are an old man,” “when are you going to retire?” “you should go back to Puerto




                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131
                        Aventura, Florida 33180             Facsimile: 888.270.5549
                                                        4
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 31



  Rico,” “you Puerto Ricans don’t know Spanish,” “go home, retire and play with your

  grandchildren,” or words to that effect.

          20.    As a result of Plaintiff’s complaints, and in overt retaliation, SEC demoted

  Plaintiff from his position, Plaintiff was forced to perform tasks that were outside of his job

  responsibilities and SEC’s discriminatory remarks continued and increased in severity and

  pervasiveness turning Plaintiff’s work environment more hostile.

          21.    Also, other younger, similarly situated employees were given the best leads,

  assignments, and equipment to perform their jobs and were given more hours of work than

  Plaintiff.

          22.    In 2017, Plaintiff filed an anonymous complaint with the Department of Labor

  (“Department”) for unpaid overtime wages.

          23.    The Department conducted an investigation and on November 9, 2017, SEC

  settled the administrative complaint with the Department with the outcome that SEC paid owed

  wages to all of its employees.

          24.    Notwithstanding the payment SEC made to its employees and the settlement that

  it reached, SEC suspected (and other coworkers confirmed) that Plaintiff was the one who filed

  the complaint with the Department of Labor.

          25.    Consequently, SEC took retaliatory actions against Plaintiff, namely by gradually

  reducing his working hours up to the point that he was terminated in November 2017.

          26.    Additionally, Plaintiff had an accident at work and filed a claim for worker’s

  compensation on August 12, 2017.




                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131
                         Aventura, Florida 33180             Facsimile: 888.270.5549
                                                         5
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 31



         27.     Plaintiff visited doctors and underwent therapy for about a month. Plaintiff’s

  doctors ordered that he be put on light duty. However, SEC, albeit able to do it, did not follow

  the recommendation, and instead interfered with Plaintiff’s medical appointments by unilaterally

  changing the hours of his appointments and discouraging him from receiving medical treatment.

         28.     Moreover, whenever Plaintiff asked to be put on available light duty, SEC took

  retaliatory action by reducing his hours and sending him home. Approximately a month after

  filing for worker’s compensation, and on account of all the retaliatory actions that SEC took

  against him, Plaintiff decided to ask for a discharge from his medical treatment.

         29.     Plaintiff’s termination in November of 2017 was in retaliation for requesting

  worker’s compensation and for having filed a complaint with the Department of Labor for

  unpaid overtime wages. It was also due to discriminatory and retaliatory animus on account of

  Plaintiff’s national origin and age, and Plaintiff’s complaints about these types of discrimination.

                                         COUNT I:
                              VIOLATION OF THE ADEA BY SEC –
                               HOSTILE WORK ENVIRONMENT

         30.     Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29 as if fully stated herein.

         31.     At all times material to this action, SEC engaged in unlawful discrimination

  against Plaintiff due to his age, in violation of the ADEA.

         32.     Plaintiff is over 40 years old and is within a protected class.

         33.     Plaintiff was qualified to perform his job.

         34.     SEC intentionally engaged in unlawful employment practices and discrimination

  in violation of the ADEA by treating Plaintiff differently than similarly situated younger

  employees in the terms and conditions of his employment by, inter alia, subjecting Plaintiff to


                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800          Telephone: 305.503.5131
                         Aventura, Florida 33180                Facsimile: 888.270.5549
                                                         6
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 31



  SEC’s harassing and offensive comments regarding his age. and terminating Plaintiff due to his

  age.

           35.      The effect of the practices complained of in paragraphs 13 to 21 has been to

  deprive Plaintiff of equal employment opportunities, specifically his employment, because of his

  age.

           36.      As a direct and proximate result of the intentional violations by SEC, Plaintiff has

  suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

           37.      Furthermore, as a direct and proximate result of such actions by SEC, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of

  prospective benefits solely because of SEC’s conduct.

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

           A. Enter judgment in Plaintiff’s favor and against SEC for its violations of the ADEA;

           B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits

                 and other damages;

           C. Award Plaintiff compensatory damages under the ADEA for embarrassment, anxiety,

                 humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           D. Award Plaintiff back pay, liquidated damages, interest, front pay (or reinstatement),

                 and any other damages allowed under the ADEA;

           E. Award Plaintiff prejudgment interest on his damages award;

           F. Award Plaintiff reasonable costs and attorneys’ fees; and

           G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.




                                            SAENZ & ANDERSON, PLLC
                                       th
                            20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131
                            Aventura, Florida 33180             Facsimile: 888.270.5549
                                                            7
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 8 of 31



                                     COUNT II:
                           VIOLATION OF THE ADEA BY SEC –
                     DISPARATE TREATMENT – AGE DISCRIMINATION

         38.      Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29 as if fully stated herein.

         39.      At all times material to this action, SEC engaged in unlawful discrimination

  against Plaintiff due to his age, in violation of the ADEA.

         40.      Plaintiff is over 40 years old and is within a protected class.

         41.      Plaintiff was qualified to perform his job.

         42.      SEC intentionally engaged in unlawful employment practices and discrimination

  in violation of the ADEA by terminating Plaintiff due to his age.

         43.      The motivating factor that prompted SEC to discriminate against Plaintiff

  depriving him of equal employment opportunities was Plaintiff’s age.

         44.      As a direct and proximate result of the intentional violations by SEC, Plaintiff has

  suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

         45.      Furthermore, as a direct and proximate result of such actions by SEC, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of

  prospective benefits solely because of SEC’s conduct.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

         A. Enter judgment in Plaintiff’s favor and against SEC for its violations of the ADEA;

         B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits

               and other damages;

         C. Award Plaintiff compensatory damages under the ADEA for embarrassment, anxiety,

               humiliation and emotional distress Plaintiff has suffered and continues to suffer;


                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
                                                          8
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 9 of 31



            D. Award Plaintiff back pay, liquidated damages, interest, front pay (or reinstatement),

                  and any other damages allowed under the ADEA;

            E. Award Plaintiff prejudgment interest on his damages award;

            F. Award Plaintiff reasonable costs and attorneys’ fees; and

            G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                         COUNT III:
                            VIOLATION OF THE ADEA – RETALIATION

            46.      Plaintiff repeats and re-alleges paragraphs 1 – 21, 29 and 30 – 45, as if fully stated

  herein.

            47.      SEC’s harassment of Plaintiff on account of his age only worsened after Plaintiff

  complained about it and Plaintiff was terminated.

            48.      Despite Plaintiff’s repeated claims, SEC took no remedial action to stop the

  ongoing harassment.

            49.      SEC’s conduct and disregard for Plaintiff’s continued complaints were motivated

  by an intent to retaliate against Plaintiff for his protected activity under the ADEA.

            50.      SEC willfully violated the ADEA or acted with reckless disregard for whether its

  actions were prohibited.

            51.      As a direct and proximate result of the intentional violations by SEC, Plaintiff has

  suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by SEC, Plaintiff has been, is being,

  and will be in the future, deprived of income in the form of wages and of prospective benefits

  solely because of Defendant’s conduct.

      WHEREFORE, Plaintiff demands judgment against SEC as follows:

                                            SAENZ & ANDERSON, PLLC
                                       th
                            20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                            Aventura, Florida 33180              Facsimile: 888.270.5549
                                                            9
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 10 of 31



          A. Enter judgment in Plaintiff’s favor and against SEC for its violations of the anti-

                retaliatory provisions of the ADEA;

          B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefit

                and damages;

          C. Award Plaintiff compensatory damages under the ADEA for embarrassment, anxiety,

                humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Award Plaintiff back pay, liquidated damages, interest, front pay (or reinstatement),

                and any other damages allowed under the ADEA;

          E. Award Plaintiff prejudgment interest on his damages award;

          F. Award Plaintiff reasonable costs and attorneys’ fees; and

          G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.


                         COUNT IV: VIOLATION OF THE FCRA –
                  HOSTILE WORK ENVIRONMENT – AGE DISCRIMINATION

          57.      Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29, as if fully stated herein.

          58.      Plaintiff has been harassed because of his age in violation of the FCRA, and

   because of SEC’s perpetuation, tolerance and encouragement of a hostile work environment, he

   has suffered irreparable injury and compensable damages unless and until this court grants relief.

          59.      Defendant created a hostile work environment and terminated Plaintiff’s

   employment because of his age.

          60.      The unlawful employment practices complained of herein and the actions of

   Defendant SEC and its agents, were willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.


                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
                                                           10
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 11 of 31



          61.     As a direct and proximate result of the above-described actions of Defendant,

   Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

   anguish. Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                  A. A declaration that the acts and practices of Defendant complained of in this

                     Complaint are in violation of the FCRA;

                  B. Injunctive relief ordered by the Court enjoining and permanently restraining

                     these violations of the FCRA by Defendant;

                  C. Actual damages suffered, including lost wages, loss of fringe benefits and

                     damages;

                  D. Compensatory damages for past, present, and future mental anguish, pain and

                     suffering, and humiliation caused by Defendant’s intentional discrimination,

                     according to proof;

                  E. Punitive damages, according to proof;

                  F. Award Plaintiff the costs of this action together with reasonable attorney’s

                     fees, as provided by the FCRA; and

                  G. Such other and further relief as the Court deems just and proper.

                         COUNT V: VIOLATION OF THE FCRA –
                    DISPARATE TREATMENT – AGE DISCRIMINATION

          62.     Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29 as if fully stated herein.



                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
                                                         11
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 12 of 31



          63.     Plaintiff was subjected to disparate treatment because of his age in violation of the

   FCRA, and because of such actions by Defendant, he has suffered irreparable injury and

   compensable damages unless and until this court grants relief.

          64.     Defendant terminated Plaintiff’s employment because of his age.

          65.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents, were willful, wanton, intentional and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

          66.     As a direct and proximate result of the above-described actions of Defendant,

   Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

   anguish. Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                  A. A declaration that the acts and practices of Defendant complained of in this

                      Complaint are in violation of the FCRA;

                  B. Injunctive relief ordered by the Court enjoining and permanently restraining

                      these violations of the FCRA by Defendant;

                  C. Actual damages suffered, including lost wages, loss of fringe benefits and

                      damages;

                  D. Compensatory damages for past, present, and future mental anguish, pain and

                      suffering, and humiliation caused by Defendant’s intentional discrimination,

                      according to proof;


                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
                                                          12
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 13 of 31



                   E. Punitive damages, according to proof;

                   F. Award Plaintiff the costs of this action together with reasonable attorney’s

                      fees, as provided by the FCRA; and

                   G. Such other and further relief as the Court deems just and proper.


                                       COUNT VI:
                                VIOLATION OF THE FCRA –
                            RETALIATION – AGE DISCRIMINATION

             67.   Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29, 57 – 66 as if fully stated

   herein.

             68.   Defendant treated Plaintiff with increased hostility, unfairness and disdain as

   described above, in retaliation for his complaining to Defendant about the discriminatory

   behavior and the resulting hostile working environment, on account of his age.

             69.   Defendant terminated Plaintiff because of his age.

             70.   Defendant’s actions are retaliatory in violation of the FCRA.

             71.   The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were and are willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.

             72.   Because of such actions by Defendant, Plaintiff has suffered both irreparable

   injury and compensable damage unless and until this Court grants relief.

             73.   As a direct and proximate result of the above-described actions of Defendant,

   Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

   anguish. Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has



                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
                                                          13
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 14 of 31



   been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                  A. A declaration that the acts and practices of Defendant complained of in this

                     complaint are in violation of the FCRA;

                  B. Injunctive relief ordered by the Court enjoining and permanently restraining

                     these violations of the FCRA by Defendant;

                  C. Actual damages suffered, including lost wages, lost of fringe benefits and

                     damages;

                  D. Compensatory damages for past, present, and future mental anguish, pain and

                     suffering, and humiliation caused by Defendant’s intentional discrimination,

                     according to proof;

                  E. Punitive damages, according to proof;

                  F. Awarding Plaintiff the costs of this action together with reasonable attorneys’

                     fees, as provided by the FCRA; and

                  G. Such other and further relief, as the Court deems just and proper.

                                     COUNT VII:
                VIOLATION OF TITLE VII – HOSTILE WORK ENVIRONMENT –
                         NATIONAL ORIGIN DISCRIMINATION

          74.     Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29 as if fully stated herein.

          75.     Plaintiff was harassed, and discriminated in the terms, conditions, or privileges of

   employment. Plaintiff’s national origin was a motive to discriminate against him in violation of




                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
                                                         14
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 15 of 31



   Title VII of the Civil Rights Act, 42 USC § 2000e-2, which makes said discrimination and

   termination an unlawful employment practice.

          76.     Plaintiff’s national origin was a motivating factor in the decision to harass

   Plaintiff and in creating and perpetuating a hostile work environment against him.

          77.     As a direct and proximate result of the intentional violations by SEC, Plaintiff has

   suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

   Furthermore, as a direct and proximate result of such actions by SEC, Plaintiff has been, is being,

   and will be in the future, deprived of income in the form of wages and of prospective benefits

   solely because of SEC’s conduct.

          WHEREFORE, Plaintiff demands judgment against SEC as follows:

                  A. Enter judgment in Plaintiff’s favor and against SEC for its violations of Title

                      VII of the Civil Rights Act;

                  B. Award Plaintiff actual damages suffered, including lost wages and loss of

                      fringe benefits;

                  C. Award Plaintiff compensatory damages under Title VII of the Civil Rights

                      Act for embarrassment, anxiety, humiliation and emotional distress Plaintiff

                      has suffered and continues to suffer;

                  D. Award Plaintiff back pay, punitive damages, interest, front pay (or

                      reinstatement), and any other damages allowed under Title VII of the Civil

                      Rights Act;

                  E. Award Plaintiff prejudgment interest on his damages award;

                  F. Award Plaintiff reasonable costs and attorneys’ fees; and


                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
                                                         15
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 16 of 31



                  G. Grant Plaintiff such other and further relief, as this Court deems equitable and

                      just.

                                   COUNT VIII:
                  VIOLATION OF TITLE VII – DISPARATE TREATMENT –
                        NATIONAL ORIGIN DISCRIMINATION

          78.     Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29 as if fully stated herein.

          79.     Plaintiff was discriminated in the terms, conditions, or privileges of employment

   and was discharged from his employment. Plaintiff’s national origin was a motive to

   discriminate against him by terminating him from employment in violation of Title VII of the

   Civil Rights Act, 42 USC § 2000e-2, which makes said discrimination and termination an

   unlawful employment practice. Plaintiff’s national origin was a motivating factor in the decision

   to discharge Plaintiff from employment.

          80.     As a direct and proximate result of the intentional violations by SEC, Plaintiff has

   suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

   Furthermore, as a direct and proximate result of such actions by SEC, Plaintiff has been, is being,

   and will be in the future, deprived of income in the form of wages and of prospective benefits

   solely because of SEC’s conduct.

          WHEREFORE, Plaintiff demands judgment against SEC as follows:

                  A. Enter judgment in Plaintiff’s favor and against SEC for its violations of Title

                      VII of the Civil Rights Act;

                  B. Award Plaintiff actual damages suffered, including lost wages and loss of

                      fringe benefits;




                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
                                                          16
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 17 of 31



                   C. Award Plaintiff compensatory damages under Title VII of the Civil Rights

                      Act for embarrassment, anxiety, humiliation and emotional distress Plaintiff

                      has suffered and continues to suffer;

                   D. Award Plaintiff back pay, punitive damages, interest, front pay (or

                      reinstatement), and any other damages allowed under Title VII of the Civil

                      Rights Act;

                   E. Award Plaintiff prejudgment interest on his damages award;

                   F. Award Plaintiff reasonable costs and attorneys’ fees; and

                   G. Grant Plaintiff such other and further relief, as this Court deems equitable and

                      just.

                                         COUNT IX:
                   VIOLATION OF TITLE VII RETALIATION – NATIONAL ORIGIN

             81.   Plaintiff repeats and re-alleges paragraphs 1 - 21, 29, 74 - 80 as if fully stated

   herein.

             82.   Plaintiff complained to SEC about the discriminatory charged slurs made by

   Plaintiff’s coworkers against him on account of his nationality/origin.

             83.   Plaintiff was retaliated against for complaining about his coworkers’ racially

   charged remarks addressed towards him on account of his nationality/origin. But for Plaintiff’s

   complaints to SEC about the derogatory remarks about Plaintiff for being Puerto-Rican and

   about Plaintiff as a member of that nationality, Plaintiff would not have been dismissed from his

   employment and his work environment would not have become more hostile.

             84.   As a direct and proximate result of the intentional retaliatory violations by SEC,

   Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
                                                          17
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 18 of 31



   anguish. Furthermore, as a direct and proximate result of such actions by SEC, Plaintiff has been,

   is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits solely because of SEC’s conduct.

          WHEREFORE, Plaintiff, demands judgment against SEC as follows:

                  A. Enter judgment in Plaintiff’s favor and against SEC for its violations of the

                     antiretaliatory provisions of Title VII, 42 USC § 2000e–3(a);

                  B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                     benefits and damages;

                  C. Award Plaintiff compensatory damages under the antiretaliatory provisions of

                     Title VII, 42 USC § 2000e–3(a), for embarrassment, anxiety, humiliation and

                     emotional distress Plaintiff has and continues to suffer;

                  D. Award Plaintiff back pay, punitive damages, interest, front pay (or

                     reinstatement), and any other damages allowed under the antiretaliatory

                     provisions of Title VII;

                  E. Award Plaintiff prejudgment interest on his damages award;

                  F. Award Plaintiff reasonable costs and attorney's fees; and

                  G. Grant Plaintiff such other and further relief, as this court deems equitable and

                     just.

                                COUNT X:
                        VIOLATION OF THE FCRA –
       HOSTILE WORK ENVIRONMENT – NATIONAL ORIGIN DISCRIMINATION

          85.     Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29, as if fully stated herein.




                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                         Aventura, Florida 33180               Facsimile: 888.270.5549
                                                         18
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 19 of 31



          86.     Plaintiff was discriminated and harassed because of his Puerto-Rican national

   origin in violation of the FCRA, and because of such actions by SEC, Plaintiff has suffered both

   irreparable injury and compensable damages unless and until this Court grants relief.

          87.     The unlawful employment practices complained of herein and the actions of SEC

   and its agents were willful, wanton, intentional and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

          88.     Plaintiff was constantly harassed on the basis of his national origin.

          89.     SEC thereby discriminated against Plaintiff in the terms, conditions and benefits

   of his employment in violation of the FCRA.

          90.     As a direct and proximate result of the intentional violations by SEC, Plaintiff has

   suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

   Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

   being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                  A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of

                      the FCRA;

                  B. Award Plaintiff actual damages suffered, including lost wages and loss of

                      fringe benefits;

                  C. Award compensatory damages for past, present, and future mental anguish,

                      pain and suffering, and humiliation caused by Defendant’s intentional

                      discrimination, according to proof;


                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
                                                          19
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 20 of 31



                   D. Award punitive damages, according to proof;

                   E. Award Plaintiff the costs of this action together with reasonable attorneys’

                      fees, as provided by the FCRA; and

                   F. Such other and further relief as the Court deems just and proper.

                                     COUNT XI:
             COUNT VI: VIOLATION OF THE FCRA – DISPARATE TREATMENT –
                          NATIONAL ORIGIN DISCRIMINATION

             91.   Plaintiff repeats and re-alleges paragraphs 1 – 21 and 29, as if fully stated herein.

             92.   Plaintiff was discriminated, demoted and terminated because of his Puerto-Rican

   national origin in violation of the FCRA, and because of such actions by SEC, Plaintiff has

   suffered both irreparable injury and compensable damages unless and until this Court grants

   relief.

             93.   The unlawful employment practices complained of herein and the actions of SEC

   and its agents were willful, wanton, intentional and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

             94.   Plaintiff was terminated on the basis of his national origin.

             95.   SEC thereby discriminated against Plaintiff in the terms, conditions and benefits

   of his employment in violation of the FCRA.

             96.   As a direct and proximate result of the intentional violations by SEC, Plaintiff has

   suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

   Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

   being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits solely because of Defendant’s conduct.


                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
                                                          20
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 21 of 31



             WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                    A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of

                       the FCRA;

                    B. Award Plaintiff actual damages suffered, including lost wages and loss of

                       fringe benefits;

                    C. Award compensatory damages for past, present, and future mental anguish,

                       pain and suffering, and humiliation caused by Defendant’s intentional

                       discrimination, according to proof;

                    D. Award punitive damages, according to proof;

                    E. Award Plaintiff the costs of this action together with reasonable attorneys’

                       fees, as provided by the FCRA; and

                    F. Such other and further relief as the Court deems just and proper.

                                        COUNT: XII
                       COUNT VIII: VIOLATION OF THE FCRA RETALIATION –
                              NATIONAL ORIGIN DISCRIMINATION

             97.    Plaintiff repeats and re-alleges paragraphs 1 - 21, 29, and 85 - 96 as if fully stated

   herein.

             98.    Defendant’s termination of Plaintiff was because of his complaining about

   Defendant’s derogatory remarks about Puerto-Ricans.

             99.    Defendant retaliated against Plaintiff in violation of the FCRA.

             100.   The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were and are willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.


                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
                                                           21
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 22 of 31



          101.   Because of such actions by Defendant, Plaintiff has suffered both irreparable

   injury and compensable damage unless and until this Court grants relief.

          102.   As a direct and proximate result of the intentional retaliatory violations by

   Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain

   and mental anguish. Furthermore, as a direct and proximate result of such actions by Defendant,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages

   and of prospective benefits solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff, demands judgment against Defendant as follows:

                 A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of

                     antiretaliatory provisions of the FCRA;

                 B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                     benefits and damages;

                 C. Compensatory damages for past, present, and future mental anguish, pain and

                     suffering, and humiliation caused by Defendant’s intentional retaliatory

                     actions, according to proof;

                 D. Punitive damages, according to proof;

                 E. Awarding Plaintiff the costs of this action together with reasonable attorney's

                     fees, as provided by the FCRA; and

                 F. Such other and further relief as the Court deems just and proper.

                               COUNT XIII:
           HOSTILE WORK ENVIRONMENT RACE DISCRIMINATION – 42 USC §1981

          103.   Plaintiff repeats and re-alleges paragraphs 1 – 21, and 29 as if fully stated herein.



                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
                                                         22
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 23 of 31



           104.    Plaintiff was discriminated in the terms, conditions, or privileges of employment

   and was harassed by Defendants during his employment. The discrimination in the form of a

   hostile work environment Plaintiff suffered at the hands of Defendants was caused by and

   motivated by his Puerto-Rican race or ethnicity. Specifically, Defendants attacked Plaintiff’s

   race and ethnicity by constantly stating racially charged slurs aimed towards Plaintiff and

   allowing and encouraging their agents and employees to make racially derogatory remarks

   against Plaintiff.

           105.    The unlawful employment practices complained of herein and the actions of

   Defendants and its agents were and are willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.

           106.    Because of such actions by Defendants, Plaintiff has suffered both irreparable

   injury and compensable damage unless and until this court grants relief.

           107.    As a direct and proximate result of the intentional discriminatory violations by

   Defendants, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain

   and mental anguish. Furthermore, as a direct and proximate result of such actions by Defendants,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages

   and of prospective benefits solely because of Defendants’ conduct.

           WHEREFORE, Plaintiff, demands judgment against Defendants, as follows:

                   A. Enter judgment in Plaintiff’s favor and against the Defendants for their

                        violations of 42 USC §1981 of the Civil Rights Act;

                   B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                        benefits and damages;


                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
                                                           23
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 24 of 31



                  C. Award Plaintiff compensatory damages under 42 USC §1981 of the Civil

                      Rights Act for embarrassment, anxiety, humiliation and emotional distress

                      Plaintiff has and continues to suffer;

                  D. Award Plaintiff back pay, punitive damages, interest, front pay (or

                      reinstatement), and any other damages allowed under 42 USC §1981 of the

                      Civil Rights Act;

                  E. Award Plaintiff prejudgment interest on his damages award;

                  F. Award Plaintiff reasonable costs and attorney's fees; and

                  G. Grant Plaintiff such other and further relief, as this court deems equitable and

                      just.

                                  COUNT XIV:
                 DISPARATE TREATMENT RACE DISCRIMINATION – 42 USC §1981

          108.    Plaintiff repeats and re-alleges paragraphs 1 – 21, and 29 as if fully stated herein.

          109.    Plaintiff was discriminated in the terms, conditions, or privileges of employment

   and was discharged from his employment. The discrimination Plaintiff suffered at the hands of

   Defendants was caused by and motivated by his Puerto-Rican race or ethnicity.

          110.    The unlawful employment practices complained of herein and the actions of

   Defendants and its agents were and are willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.

          111.    Because of such actions by Defendants, Plaintiff has suffered both irreparable

   injury and compensable damage unless and until this court grants relief.

          112.    As a direct and proximate result of the intentional retaliatory violations by

   Defendants, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain

                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
                                                          24
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 25 of 31



   and mental anguish. Furthermore, as a direct and proximate result of such actions by Defendants,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages

   and of prospective benefits solely because of Defendants’ conduct.

          WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                    A. Enter judgment in Plaintiff’s favor and against the Defendants for their

                       violations of 42 USC §1981 of the Civil Rights Act;

                    B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                       benefits and damages;

                    C. Award Plaintiff compensatory damages under 42 USC §1981 of the Civil

                       Rights Act for embarrassment, anxiety, humiliation and emotional distress

                       Plaintiff has and continues to suffer;

                    D. Award Plaintiff back pay, punitive damages, interest, front pay (or

                       reinstatement), and any other damages allowed under 42 USC §1981 of the

                       Civil Rights Act;

                    E. Award Plaintiff prejudgment interest on his damages award;

                    F. Award Plaintiff reasonable costs and attorney's fees; and

                    G. Grant Plaintiff such other and further relief, as this court deems equitable and

                       just.

                                    COUNT XV:
                    RETALIATION RACE DISCRIMINATION – 42 USC §1981

          113.      Plaintiff repeats and re-alleges paragraphs 1 – 21, 29, and 103 – 112 as if fully

   stated herein.



                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
                                                           25
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 26 of 31



           114.    Plaintiff was subjected to hostile work environment and was discharged from his

   employment in retaliation for opposing Defendants’ discriminatory practices. The retaliation

   Plaintiff suffered at the hands of Defendants was caused by and motivated complaints about

   being discriminated and subjected to a hostile work environment on account of his Puerto-Rican

   race or ethnicity.

           115.    The unlawful employment practices complained of herein and the actions of

   Defendants and its agents were and are willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.

           116.    Because of such actions by Defendants, Plaintiff has suffered both irreparable

   injury and compensable damage unless and until this court grants relief.

           117.    As a direct and proximate result of the intentional retaliatory violations by

   Defendants, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain

   and mental anguish. Furthermore, as a direct and proximate result of such actions by Defendants,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages

   and of prospective benefits solely because of Defendants’ conduct.

           WHEREFORE, Plaintiff, demands judgment against Defendants, as follows:

                   A. Enter judgment in Plaintiff’s favor and against the Defendants for their

                        violations of 42 USC §1981 of the Civil Rights Act;

                   B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                        benefits and damages;




                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
                                                           26
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 27 of 31



                    C. Award Plaintiff compensatory damages under 42 USC §1981 of the Civil

                       Rights Act for embarrassment, anxiety, humiliation and emotional distress

                       Plaintiff has and continues to suffer;

                    D. Award Plaintiff back pay, punitive damages, interest, front pay (or

                       reinstatement), and any other damages allowed under 42 USC §1981 of the

                       Civil Rights Act;

                    E. Award Plaintiff prejudgment interest on his damages award;

                    F. Award Plaintiff reasonable costs and attorney's fees; and

                    G. Grant Plaintiff such other and further relief, as this court deems equitable and

                       just.

                                     COUNT XVI:
                 FEDERAL STATUTORY VIOLATION PURSUANT TO THE FLSA –
                   RETALIATORY DISCHARGE (AGAINST ALL DEFENDANTS)

          118.      Plaintiff repeats and re-alleges paragraphs 1 – 10, 22 – 25, and 29, as if fully

   stated herein.

          119.      Plaintiff was an employee of Defendants and was terminated in November 2017.

   Williams and Makrancy were employers of Plaintiff under the FLSA within the meaning of

   Section 3(d) of the Act [29 U.S.C. § 203(d)], in that these defendants acted directly or indirectly

   in the interests of SEC in relation to the Plaintiff and the employees of SEC, including Plaintiff.

   Williams and Makrancy had operational control of SEC, were involved in the day-to-day

   functions of SEC, made decisions as to how and how much to pay Plaintiff, came up with the

   excuse to terminate Plaintiff, directed the Plaintiff’s termination, and are jointly liable for

   Plaintiff’s damages. Williams and Makrancy are and were at all times relevant persons in control


                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
                                                           27
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 28 of 31



   of SEC’s financial affairs with respect to wages to be paid to Plaintiff. Williams and Makrancy

   can, and all times relevant, could influence SEC to compensate (or not to compensate) its

   employees in accordance with the FLSA.

          120.    During his employment with Defendants and prior to his termination, Plaintiff

   complained to the Department of Labor about unpaid overtime wages.

          121.    Section §215(a)(3) of the FLSA states that it shall be unlawful for any person “to

   discharge or in any other manner discriminate against any employee because such employee has

   filed any complaint or instituted or caused to be instituted any proceeding under or related to this

   chapter, or has testified or is about to testify in any such proceeding, or has served or is about to

   serve on an industry committee.”

          122.    A motivating factor, which caused Plaintiff’s discharge as described above, was

   his complaint to the Department of Labor for unpaid overtime wages on his behalf and on behalf

   of all the employees of Defendants. Plaintiff would not have been fired but for his complaints.

          123.    Defendants’ termination of Plaintiff was in direct violation of 29 U.S.C.

   § 215(a)(3) and, as a direct result, Plaintiff has been damaged.

          WHEREFORE, Plaintiff requests that this Honorable Court:

                  A. Enter a judgment against Defendants for all back wages from the date of

                      discharge to the present date and an equal amount of back wages as liquidated

                      damages, attorneys’ fees, costs, and;

                  B. Reinstatement and promotion and injunctive relief prohibiting Defendants

                      from discriminating in the manner described above, emotional distress and




                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
                                                          28
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 29 of 31



                       humiliation, and pain and suffering, front wages, as well as other damages

                       recoverable by law under 29 U.S.C. § 216(b).

                             COUNT XVII:
      RETALIATORY DISCHARGE AND COERCION UNDER FL. STATUTE 440.205

             124.   Plaintiff repeats and re-alleges paragraphs 1 – 13 and 26 - 29 as if fully stated

   herein.

             125.   Plaintiff had an accident at work and filed a claim for worker’s compensation on

   August 12, 2017.

             126.   SEC interfered with Plaintiff’s medical appointments, treatment and took

   retaliatory action by reducing his hours and sending him home. Plaintiff was coerced into

   dismissing his claim for worker’s compensation.

             127.   Plaintiff’s work prior to his discharge was satisfactory or more than satisfactory.

             128.   Fla. Stat. § 440.205 states: “No employer shall discharge, threaten to discharge,

   intimidate, or coerce any employee by reason of such employee’s valid claim for compensation

   or attempt to claim compensation under the Workers’ Compensation Law”.

             129.   The apparent reason for the intimidation, coercion and termination of Plaintiff’s

   employment was that Plaintiff sought or attempted to seek compensation under the Workers’

   Compensation Law, as Plaintiff was entitled to do.

             130.   A motivating factor, which caused Plaintiff’s intimidation, coercion and discharge

   as described above, was the request and/or attempted request for worker’s compensation benefits

   pursuant to Fla. Stat. §§ 440 et. seq. Alternatively, Plaintiff would not have been intimidated,

   coerced, or fired but for his claiming worker’s compensation benefits as described above.



                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
                                                           29
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 30 of 31



          131.    SEC’s intimidation, coercion and termination of Plaintiff was in direct violation

   of Fla. Stat. § 440.205 and, as a direct result, Plaintiff has been damaged.

          132.    By reason of SEC’s wrongful intimidation, coercion and discharge of Plaintiff,

   Plaintiff has been damaged in that Plaintiff has suffered lost wages and emotional distress.

          133.    SEC’s conduct in wrongfully intimidating, coercing, and discharging Plaintiff was

   willful, wanton, and in reckless disregard of Plaintiff’s rights.

          WHEREFORE, Plaintiff demands judgment against SEC as follows:

              A. Award Plaintiff all back wages from the date of discharge to the present; front

                  wages; reinstatement and promotion;

              B. Injunctive relief prohibiting SEC from wrongfully discharging in the manner

                  described above;

              C. Award Plaintiff compensatory mental damages;

              D. Grant Plaintiff all other relief that this Court may deem just and proper.

                                           JURY TRIAL DEMAND

                  Plaintiff requests a trial by jury on all issues so triable.



   DATED: October 15, 2019.

                                                               Respectfully submitted,

                                                               s/ R. Martin Saenz
                                                               R. Martin Saenz (FBN: 0640166)
                                                               E-mail: msaenz@saenzanderson.com
                                                               s/Yadhira Ramírez-Toro
                                                               Yadhira Ramírez-Toro (FBN: 120506)
                                                               E-mail: yramirez@saenzanderson.com
                                                               SAENZ & ANDERSON, PLLC
                                                               20900 NE 30th Avenue, Ste. 800

                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800             Telephone: 305.503.5131
                          Aventura, Florida 33180                   Facsimile: 888.270.5549
                                                          30
Case 0:19-cv-62564-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 31 of 31



                                                         Aventura, Florida 33180
                                                         Telephone: (305) 503-5131
                                                         Facsimile: (888) 270-5549
                                                         Counsel for Plaintiff




                                    SAENZ & ANDERSON, PLLC
                               th
                    20900 NE 30 Avenue, Suite 800             Telephone: 305.503.5131
                    Aventura, Florida 33180                   Facsimile: 888.270.5549
                                                    31
